DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II (claims 11-13) and Group III (claims 15-22) thereby rendering moot the Restriction Requirement of 06/30/2021.  The Examiner thanks Applicants for moving this case closer to allowance.
The full scope of base claim 1 was searched for this Office Action and found to be free of the prior art.  See “SEARCH 6” through “SEARCH 8” in enclosed search notes (“SEARCH 6” through “SEARCH 8” were each conducted using Registry, HCaplus, and Casreact databases of STN).
A review of the instant application’s inventor/assignee/owner names within the STN “SEARCH 6” through “SEARCH 8” search results did not retrieve double patent references.
Furthermore, a search of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Therefore, the Election of Species Requirement of 06/30/2021 is rendered moot as the base claim 1 is now free of the prior art.
All claims have been examined on the merits.
Current Status of 16/772,726
This Office Action is responsive to the amended claims of March 30, 2022.
Claims 1, 5-7, 9-10, 14, and 23-24 have been examined on the merits.  Claim 1 is currently amended.  Claims 9-10 are original.  Claims 5-7, 14, and 23-24 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/772,726, filed 06/12/2020, as a national stage entry of PCT/US2018/065889, International Filing Date: 12/15/2018, which claims priority from the following U.S. Provisional Application 62/599,207, filed 12/15/2017; and 62/640,110, filed 03/08/2018; and 62/646,996, filed 03/23/2018; and 62/665,773, filed 05/02/2018.
The effective filing date for the claims is December 15, 2017 as Applicants’ Remarks (of pages 4-5 of 8) indicate how the instant claims find support in U.S. Provisional 62/599,207.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 30, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/30/2022.
The objection against claims 5-10 and 14 (see paragraph 18 in previous Office Action) is withdrawn as Applicants seem to have fixed the issue underpinning the objection.
The prior art rejection using reference CAPOTONDO (see paragraphs 19-21 in the previous Office Action) is rendered moot by Applicants’ claim amendment to base claim 1.  CAPOTONDO neither teaches nor anticipates a “colony stimulating factor 1 receptor (CSF1R)” inhibitor/antagonist.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 9-10 each refer back to canceled claim 8.  A dependent claim cannot further limit a canceled base claim.  Therefore, Applicants are asked to revise rejected claims 9-10 to depend on base claim 1 (which does reference a CSF1R antagonist) to render moot this rejection.
This rejection is properly made FINAL since Applicants canceled claim 8 when they filed their Remarks/Response and amended claims on 03/30/2022.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 9-10 are not presently allowable as written.
Claims 1, 5-7, 14, and 23-24 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a method of enhancing engraftment of macrophages derived from hematopoietic cells in the brain of a subject undergoing hematopoietic cell (HC) transplantation by administering to said subject an effective amount of colony stimulating factor 1 receptor (CSF1R) antagonist/inhibitor.
The reference CAPOTONDO (Capotondo, A., et al.  “Brain conditioning is instrumental for successful microglia reconstitution following hematopoietic stem cell transplantation.”  PNAS.  (September 11, 2012), Vol. 109, No. 37, pp. 15018-15023, referenced in IDS of 06/12/2020), which was used in a previous prior art rejection, is no longer considered prior art.
In fact, CAPOTONDO is a close art reference and no longer prior art since it is silent as to CSF1R inhibitors being used in the aforementioned process.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of CAPOTONDO to arrive at the instant method of use of CSF1R inhibitors, without running afoul of hindsight reasoning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625